Case 4:18-cv-02010-JSW Document 78-5 Filed 10/30/18 Page 1 of 7




                  Exhibit D
         Case 4:18-cv-02010-JSW Document 78-5 Filed 10/30/18 Page 2 of 7



      quinn emanuel           trial lawyers | silicon valley
      555 Twin Dolphin Drive, 5th Floor, Redwood Shores, California 94065-2139 | TEL (650) 801-5000 FAX (650) 801-5100




                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (650) 801-5002

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                          claudestern@quinnemanuel.com



October 18, 2018


Steven S. Baik
Sidley Austin LLP
1001 Page Mill Road
Building 1
Palo Alto, CA 94304
(650) 565-7016
sbaik@sidley.com

Re:     Rule 11 Violations by PUBG in PUBG Corporation, et al v. NetEase Inc., et al

Dear Steve,

We write to you in the hopes of avoiding costly motion practice concerning numerous allegations
in PUBG’s Second Amended Complaint that appear to violate Rule 11 of the Federal Rules of
Civil Procedure. Please confirm to us that you will immediately seek to amend the complaint, or
let us know what factual basis you and PUBG are relying on for these allegations.

This is not a settlement communication; Federal Rule of Evidence 408 does not apply. This letter
is evidentiary, and NetEase reserves the right to file this letter with the Court in order to
demonstrate the date when NetEase apprised PUBG about the issues raised herein.

PUBG’s Second Amended Complaint Alleges That PUBG Has Copyright Rights in Images
It Appears Not To Own.

PUBG’s Second Amended Complaint accuses NetEase of copying numerous images that PUBG
did not create, and which PUBG cannot therefore assert in a copyright infringement lawsuit.
“Under copyright law, only copyright owners and exclusive licensees of copyright may enforce a
copyright or a license.” Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1144 (9th Cir.
2008). Accordingly, PUBG may only enforce rights in those elements of Battlegrounds in which
it either owns the copyright or holds an exclusive license. As to elements incorporated into
Battlegrounds for which PUBG merely has a non-exclusive license, PUBG has no right to assert
infringement. See U.S. Auto Parts Network, Inc. v. Parts Geek, LLC, 692 F.3d 1009, 1016 (9th
Cir. 2012) (“[A] derivative author may own the copyright in material the author contributed to a
preexisting work, but not in infringing material or material the author did not create.”).

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
      LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH
         Case 4:18-cv-02010-JSW Document 78-5 Filed 10/30/18 Page 3 of 7




Based on our review of publicly available information, it appears that PUBG has asserted
ownership and infringement of numerous elements found in Battlegrounds that are not original to
it, that PUBG does not own, and to which PUBG does not have a non-exclusive license. Indeed,
PUBG has publicly admitted to “using store-bought stuff,” as a shortcut when creating
Battlegrounds, and PUBG’s Communications Lead, Ryan Rigney, has publicly defended PUBG’s
decision to incorporate assets purchased from the “asset store.”1

Based on Netease’s investigation, it appears that by “asset store” PUBG was referring to a variety
of online stores, including both markets such as the Unreal Marketplace2, and independent sellers
such as Iron Belly Studios3 and ChamferZone.4 Because any assets purchased from these sources
are subject to clear usage restrictions, PUBG cannot have acquired either ownership of those assets
or an exclusive license for their use.5 For example, Unreal Marketplace assets can be purchased
by any member of the public.

The publicly available information we have seen reflects that PUBG included these third-party
developed and purchased assets in Battlegrounds and is now asserting those same assets as a basis
for the claims in its Second Amended Complaint. For example, PUBG accuses NetEase of copying
the very “UMP9 submachine gun” that ChamferZone openly advertises it created—and allowed
PUBG to use:

    Purported “Original” UMP from SAC ¶99                  Image from ChamferZone6




1
   See Grayson, N. “No, PUBG Is Not An ‘Asset Flip’”, Kotaku, June 18, 2018, available at:
https://steamed.kotaku.com/no-pubg-is-not-an-asset-flip-1826935848
2
   https://www.unrealengine.com/marketplace/store
3
   https://ironbellystudios.com/
4
   https://chamferzone.com/3d-shop/
5
   See, e.g. https://www.unrealengine.com/en-US/marketplace-faq?active=usage (explaining the
limits of the license granted by sellers in the Unreal Marketplace)
6
   See https://chamferzone.com/3d-shop/

                                                2
        Case 4:18-cv-02010-JSW Document 78-5 Filed 10/30/18 Page 4 of 7




ChampferZone’s offer of this asset for $26 means that PUBG cannot own an exclusive license to
(much less a copyright in) that model. Accordingly, PUBG’s claim that the UMP constitutes
“PUBG’s . . . graphical expression,” (SAC ¶99) lacks a factual basis under Rule 11.

It appears that PUBG purchased other guns it relies upon in the Second Amended Complaint from
Iron Belly Studios:

    Purported “Battlegrounds” Images from                 Images from Iron Belly Studios7
                SAC ¶¶68, 99




The resemblance between PUBG’s firearms and those sold by Iron Belly Studios is too uncanny
to be a coincidence. Every detail of these firearms is identical: the slit in the assault rifle stock,
the ridges along the gun barrels, the white lettering and switch above the rifle trigger, the unique
hexagonal trigger guard on the Uzi, etc. PUBG has no legal right to assert these non-exclusively
licensed assets against NetEase, and no factual basis to allege they are original creative works
owned by PUBG.

Lest there be any confusion: time stamps on the ChamferZone and Iron Belly Studios websites, as
well as the portfolios for those companies hosted on Sketchfab and at the Unreal Marketplace,
reveal that each of these models dates to 2016—well before PUBG’s game was ever released to
the public. E.g. https://sketchfab.com/models/41ac96e3ac9f4e69bc17e99f7a0b75ef (listing
publication date two years prior to September 2018).

PUBG’s Rule 11 violations extend beyond the firearms relied upon in the Second Amended
Complaint. It appears PUBG also purchased consumables that it has asserted against NetEase


7
   See https://ironbellystudios.com/shop/?swoof=1&product_cat=unreal; see also
https://sketchfab.com/models/41ac96e3ac9f4e69bc17e99f7a0b75ef.

                                                  3
         Case 4:18-cv-02010-JSW Document 78-5 Filed 10/30/18 Page 5 of 7




from a third party:

    Purported “Battlegrounds” Image from              Images from Unreal Marketplace8
                  SAC ¶76




As with the firearms, these images date to 2016, which eliminates the possibility that the
marketplace assets were copied from PUBG. Accordingly, PUBG has no factual basis to assert:
“Bandages, first aid kits and medical kits . . . are unique to BATTLEGROUNDS and are
copyrightable visual and/or audio-visual works[.]”. SAC ¶39.

It also appears that all three grenades identified in the Second Amended Complaint were purchased
by PUBG from the Unreal Marketplace, and are not original:

    Purported “Battlegrounds” Image from              Images from Unreal Marketplace9
                  SAC ¶71




8
    See https://www.unrealengine.com/marketplace/first-aid-set
9
    See https://www.unrealengine.com/marketplace/classic-us-grenades

                                               4
        Case 4:18-cv-02010-JSW Document 78-5 Filed 10/30/18 Page 6 of 7




   Purported “Battlegrounds” Image from                Images from Unreal Marketplace9
                 SAC ¶71




These images were uploaded to the Unreal Marketplace in March of 2016—fully a year before
Battlegrounds was released to the public—and again, the similarities to the images in the Second
Amended Complaint are uncanny. For example, the bottom of the smoke grenades display the
exact same string of numbers as the grenades in the asset store: 008-831. Having purchased these
assets, PUBG cannot truthfully claim that these grenades were its original creation; nor can PUBG
claim that it owns any copyrights in these grenades. Nonetheless, PUBG makes that assertion at
several points in the Second Amended Complaint. E.g. SAC ¶¶32, 71 (referring to “PUBG’s
expressive depictions of the grenades”), 102 (same); see also SAC ¶118 (“repeat[ing] and
realleg[ing] each and every allegation contained in paragraphs 1 through 117” in PUBG’s
copyright claim).

NetEase’s investigation is ongoing, and further examples may also be found. But these examples
are sufficient to establish that PUBG’s allegations concerning the originality and ownership of the
elements identified in the Second Amended Complaint either were not reasonably investigated or
were made with knowledge of their falsity.

PUBG’s Generalizations About “Other Games” Are Unsubstantiated And Violate Rule 11.

The Second Amended Complaint is also replete with factual contentions of unique, creative
authorship by PUBG which are false. PUBG makes sweeping and unsubstantiated allegations
regarding the purported uniqueness of Battlegrounds’ when compared to other video and computer
games without justification. To take a few examples, PUBG falsely asserts that Battlegrounds
encompasses PUBG’s unique expression because: “It provides the player with a dynamic and


                                                5
        Case 4:18-cv-02010-JSW Document 78-5 Filed 10/30/18 Page 7 of 7




interactive game-starting and location-selecting experience, in contrast to conventional shooter
games in which characters spawn in pre-determined or random locations” (SAC ¶27, emphasis
added); “Unlike other computer games, there is no music during gameplay” (SAC ¶45, emphasis
added); “Whereas other video games use only traditional military uniforms, the availability of
everyday clothing as well as military gear in both Battlegrounds and ROS furthers each game’s
conceit” (SAC ¶74, emphasis added); “The use of cookware as a melee weapon is highly
uncommon in shooter type games” (SAC ¶101, emphasis added). But these broad conclusory
statements have no evidentiary support (and are demonstrably false), as PUBG would know if it
had made any reasonable investigation into the vast range of games with which it seeks to draw a
comparison.

“Winner Winner Chicken Dinner” Does Not Appear in Rules of Survival.

At Paragraph 81 of its Second Amended Complaint, PUBG alleges “[o]n information and belief,
when a player emerges victorious at the end of [Rules of Survival], his or her screen displays
‘WINNER WINNER CHICKEN DINNER.’” However, this phrase does not appear in any version
of Rules of Survival when a player wins the game. The falsity of this allegation is particularly
disturbing in light of PUBG’s numerous other allegations concerning this phrase. See SAC ¶82
(“Further, the ROS Facebook page uses imagery and advertisements that evoke the ‘Winner
Winner Chicken Dinner’ messaging used in BATTLEGROUNDS”).

                                        *       *      *

As stated above, it is our hope that NetEase will not be required to bring a Rule 11 motion to
resolve this matter, and that PUBG will promptly and completely investigate all of its allegations
and take all necessary steps to correct the falsehoods in the Second Amended Complaint—which
may necessitate dismissing the lawsuit altogether, if PUBG’s substantive allegations are all as
unfounded as those identified here.

If we do not receive a response by Wednesday, October 24, 2018, we will prepare and serve a
motion consistent with the procedures set forth in Rule 11.

Very truly yours,




Claude Stern




                                                6
